DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on May 23, 2022:
  Claims 1-13 are pending;
The rejections to Anderson and Niedzwiecki in view of Anderson stand, in part, as modified in light of the amendment.
Information Disclosure Statement
The information disclosure statement filed June 3, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent No. 8,592,069).
As to claim 1, Anderson discloses a battery package including a fixing member comprising:	
a battery module 110 including a plurality of battery cells;
a tray disposed 170 at the-a lower end of the battery module and receiving the battery module; and
a bracket 190 adjacent to one side of the tray 170 and mounted and coupled to one side surface of the lower end of the battery module,
wherein the surface of the bracket 190 in contact with the battery module has a wedge shape 192 (Figs. 4 and 5).

    PNG
    media_image1.png
    423
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    732
    media_image2.png
    Greyscale

As to claim 2, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
As to claim 5, the bracket 190 is a hold down bracket for holding down the batteries.
As to claim 8, Anderson includes a method of assembling or manufacturing the battery package, the battery package including a battery module 110, tray 170 disposed at a lower end of the battery module and receiving the battery module 110 and a bracket 190 adjacent to one side of the tray 170 and mounted and coupled to one side surface of the lower end 112 of the battery module:
the bracket 190 is processed to include a wedge shape 192 (Figs. 4-5);
the bracket 190 and tray 170 are disposed to be adjacent to side surfaces of the lower end 112 of the battery module and pressing the processed part 192 of the bracket towards the battery module region 112.
As to claim 10, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
As to claim 13, the battery is a battery system employ in a vehicle device (col. 1, ll. 15-45) thus Anderson teaches of a vehicle (device) comprising the battery package of claim 1.
Anderson does not teach of providing a wedge surface to both the bracket and the tray disposed adjacent to the bracket (claim 1).
Anderson recognized the advantage of using a knurled surface for retaining a battery pack frame in place.  It would have been reasonably within the skill of the ordinary worker in the art to apply the same knurled feature to other surfaces of the battery retaining assembly, including the tray, to provide a surface which would have retained the battery in the desired position prior to clamping and prevent movement of the battery on the tray surface during clamping.
Claims 3-4, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent No. 8,592,069) as applied to claims 1-2, 8 and 10 above, and further in view of Niedzwiecki et al. (U.S. Patent Application No. 2009/0325049).
As to claim 6, Anderson does not teach of an upper case disposed at an upper end of the battery module and enclosing the battery module when the battery module is mounted to the tray.
Niedzwiecki teaches of a battery system wherein a battery module for a vehicle is mounted to a tray using a bracket and where the system further includes providing a cover 98 to the system for enclosing the battery module therein (Fig. 1).  Niedzwiecki explicitly taught that the addition of a cover provided additional strength and protection (paras. [0036]-[0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Anderson to include a cover as taught by Niedzwiecki since it would have provided additional strength and protection.
As to claims 3-4 and 11-12:
As discussed above, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
Thus the material of the frame is sufficiently pliable and/or deformable compared to the tray and bracket to perform tight friction fit.  Varying the materials to achieve the result of Anderson would have been readily apparent to one of ordinary skill in the art, and the selection of the bracket and tray to be high strength materials, particularly steel were conventional tray and bracket materials in the art as taught by Niedzwiecki.
Niedzwiecki teaches of a similar battery mounting system (tray, bracket and module) where the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the bracket and tray of Anderson to be high strength materials such as steel as taught by Niedzwiecki since such materials were well known in the art, having high strength and rigidity and would have imparted tight friction force for clamping to the assembly of Anderson. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niedzwiecki et al. (U.S. Patent Application No. 2009/0325049) as applied to claims 1 and 8, respectively, above, and further in view of Anderson et al. (U.S. Patent No. 8,592,069).
As to claim 1, Niedzwiecki discloses a battery package including a fixing member comprising:
a battery module 22 including a plurality of battery cells;
a tray disposed 12 at the-a lower end of the battery module and receiving the battery module;
and
a bracket 44 adjacent to one side of the tray 12 and mounted and coupled to one side surface of the lower end of the battery module (Figs. 1 and 11).
As to claims 3-4, the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
As to claim 5, the bracket 44 is a hold down bracket for holding down the batteries.
As to claim 6,  when the battery module 22 is mount4ed to the tray 12, an upper case 98 is disposed at an upper end of the battery module 22, enclosing the battery module (Fig. 1) 
As to claim 8, Niedzwiecki includes a method of assembling or manufacturing the battery package, the battery package including a battery module 22, tray 12 disposed at a lower end of the battery module and receiving the battery module 22 and a bracket 44 adjacent to one side of the tray 12 and mounted and coupled to one side surface of the lower end of the battery module 22 (Fig. 11):
the bracket and tray are disposed to be adjacent to side surfaces of the lower end of the battery module 22 and pressing the processed part of the bracket towards the battery module 22.
As to claims 11-12, the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
As to claim 13, the battery is a battery system employ in a vehicle device (paras. [0002]-[0004] and [0021]) thus Niedzwiecki teaches of a vehicle (device) comprising the battery package of claim 1.	
Niedzwiecki does not teach of the surface of the bracket and tray both having a wedge shape (claims 1 and 8) or of the difference in rigidity of the battery frame to bracketing elements (claims 2 and 10).
As to claims 1 and 8, and at least one of the surface of the bracket and tray having a wedge shape:
Anderson teaches of providing an array of wedges 192 on a surface of the bracket 190 facing with and coupling to a peripheral portion of the battery frames of a battery module (Figs. 4-5).  The wedges 192 define a knurled surface which improves friction between the battery and bracket/tray to prevent movement between the battery and tray and clamp (paragraph bridging columns 4-5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the surface of at least the bracket of Niedzwiecki to include the knurled surface of Anderson having an array of wedges formed therein since it would have improved friction between the battery and bracket/tray and prevented movement between the battery and tray and clamp.
Niedzwiecki does not teach of providing a wedge surface to both the bracket and the tray disposed adjacent to the bracket (claim 1).
Anderson recognized the advantage of using a knurled surface for retaining a battery pack frame in place.  It would have been reasonably within the skill of the ordinary worker in the art to apply the same knurled feature to other surfaces of the battery retaining assembly, including the tray, to provide a surface which would have retained the battery in the desired position prior to clamping and prevent movement of the battery on the tray surface during clamping.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tray of modified Niedzwiecki to include a knurled (wedge) surface on the tray as well as suggested by  Anderson since it would have provided the predictable result of preventing movement of the battery on the knurled surface tray prior to and during clamping with the corresponding bracket.
As to claims 2 and 10, wherein the rigidity of the bracket and tray are higher than that of the battery module:
	As discussed above, Niedzwiecki does teach of the bracket and tray being steel thus having high rigidity and strength.
	Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).
	Thus Anderson teaches that the battery module frame should be made of a material which is sufficiently pliable and/or deformable to enable tight friction fit between the frame, tray and bracket.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the frame material of the batteries in the module of Niedzwiecki to be formed of a pliant or deformable material as taught by Anderson since it would have provided for a tight friction fit between the battery frame and the tray and bracket.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Anderson does not teach or suggest that the tray has a surface with a wedge shape.
	This argument is not persuasive.
As discussed above, Anderson recognized the advantage of using a knurled surface for retaining a battery pack frame in place.  It would have been reasonably within the skill of the ordinary worker in the art to apply the same knurled feature to other surfaces of the battery retaining assembly, including the tray, to provide a surface which would have retained the battery in the desired position prior to clamping and prevent movement of the battery on the tray surface during clamping.   From a routine mechanical standpoint, providing a textured surface to a clamping surface to hold the component to be clamped in place is reasonably disclosed by Anderson.  While Anderson teaches this particularly with respect to the bracket, it would be reasonably evident to the person of ordinary skill in the art that such a textured or knurled surface could have been applied to other clamping surfaces such as the tray to provide the same function of retaining the battery in place in the tray during clamping.  Thus the invention of claims 1 and 8 are not held to be a patentable invention over the prior art rejections of record.
	Applicant’s arguments to claims 7 and 9 are persuasive.  The Examiner agrees that the cited prior art of record does not appear to reasonably teach, suggest or render obvious the battery package of claims 7 or 9 where both the surface of the bracket and the surface of the tray each form a wedge shape surface and wherein the process shape of the bracket and tray are both concave shape in the manner recited in claims 7 and 9, respectively.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
a.  With respect to claim 7, the cited prior art of record does not appear to reasonably teach, suggest or render obvious the battery package of claim 7 where both the surface of the bracket and the surface of the tray each form a respective wedge shape surface and wherein a concave shape is formed along a processed shape of the bracket and along a processed shape of the tray at a surface of the battery module in contact with a surface of the bracket and the surface of the tray in the manner recited therein.
The processed shape of the bracket and tray of Anderson is not concave, and further not concave in addition to including the wedge surface as claimed.  
a.  With respect to claim 9, the cited prior art of record does not appear to reasonably teach, suggest or render obvious the battery package manufacturing method of claim 9 where both the surface of the bracket and the surface of the tray each form a respective wedge shape surface and wherein a concave shape is formed along a processed shape of the bracket and along a processed shape of the tray in a surface of the battery module in contact with a surface of the bracket and the surface of the tray in the manner recited therein.
The processed shape of the bracket and tray of Anderson is not concave, and further not concave in addition to including the wedge surface as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725